DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2020/0402984 to Reznicek et al (hereinafter Reznicek) in view of US PG Pub 2021/0407999 to Huang et al (hereinafter Huang).
Regarding Claim 1, Hickey discloses a semiconductor device structure (Fig. 2B), comprising:
first nanostructures (254) formed over a substrate;
a first gate structure (258) wrapped around the first nanostructures;
first source/drain epitaxial structures (266) formed over opposite sides of the first nanostructures;
second nanostructures (256) formed over the first nanostructure;
a second gate structure (260) wrapped around the second nanostructures; and
second source/drain epitaxial structures (268) formed over opposite sides of the second nanostructures,
wherein the first gate structure and the second gate structure have different conductivity types [0057], and a Ge concentration of the first nanostructures and a Ge concentration of the second nanostructures are different [0054]-[0055].

Hickey does not disclose a power rail electrically connected to the first source/drain epitaxial structure, wherein a top surface of the power rail is lower than bottommost surface of the first nanostructures.
Huang discloses a semiconductor device comprising first and second stacked nanostructures (Fig. 2) wherein a power rail (212) is electrically connected to the first source/drain epitaxial structure (208), wherein a top surface of the power rail is lower than bottommost surface of the first nanostructures (Fig. 2).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the semiconductor device of Hickey such that a power rail is lower than the bottommost surface of the first nanostructures so as to make electrical connection with the first source/drain epitaxial structure. Numerous wiring configurations are possible for connecting the source/drain regions of stacked devices. Absent any unexpected results by Applicant, one of ordinary skill in the art would have been able to select a wiring configuration suitable to the circuit being made based on known considerations such as circuit density and/or parasitic capacitance.

Regarding Claim 4, the combination of Hickey and Huang makes obvious the semiconductor device structure as claimed in Claim 1, wherein the first source/drain epitaxial structures have a first conductivity type, and the second source/drain epitaxial structures have a second conductivity type, wherein the first conductivity type and the second conductivity type are different [0058].

Regarding Claim 5, the combination of Hickey and Huang makes obvious the semiconductor device structure as claimed in Claim 1, wherein a width of the first nanostructures is less than a width of the second nanostructures (Fig. 2B).

Regarding Claim 6, the combination of Hickey and Huang makes obvious the semiconductor device structure as claimed in Claim 1, wherein the first nanostructures comprise Si, and the second nanostructures comprise SiGe [0054]- [0055].

Regarding Claim 21, the combination of Hickey and Huang makes obvious the semiconductor device structure as claimed in Claim 1, further comprising:
an insulating layer (Hickey, 274; Huang, 209) formed between the first source/drain epitaxial structures and the second source/drain epitaxial structures; and
a contact structure (Huang, 214) formed between the insulating layer and the power rail.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hickey and Huang as applied to Claim 1 and in further view of US PG Pub 2020/0402984 to Reznicek et al (hereinafter Reznicek).
Regarding Claim 2, the combination of Hickey and Huang makes obvious the semiconductor device structure as claimed in Claim 1 but forms the second nanostructures to have a higher Ge concentration than the first nanostructures.

Reznicek discloses a stacked nanowire assembly wherein first nanostructures (220) have a higher Ge concentration than second nanostructures (210) [0046].

It would have been obvious, to one of ordinary skill in the art, to have swapped the material composition of the first and second nanostructures of Hickey such that nanowires 254 comprised SiGe and nanowires 256 comprise silicon, thereby resulting in the Ge concentration of the first nanostructures is higher than the Ge concentration of the second nanostructures. Reznicek is cited as being an example of such a configuration that can be found in the art. Swapping the positioning of the silicon and silicon-germanium nanowires would have had obvious effects on the location of the NMOS and PMOS transistors and could have been modified for numerous reasons such as positioning of the transistors for wiring and/or allowing for growing SiGe nanowires or source/drain materials off the substrate for preferential lattice matching.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2019/0221483 to Mulfinger et al (hereinafter Mulfinger) in view of Huang.
Regarding Claim 8, Mulfinger discloses a semiconductor device structure, comprising:
first nanostructures (Fig. 6A, 231) formed over a substrate;
a first gate structure (lower portion of 800) wrapped around the first nanostructures;
a first inner spacer (lower 460) formed beside the first gate structure between the first nanostructures;
a first source/drain epitaxial structure (510) formed beside the first nanostructures;
second nanostructures (232) formed over the first nanostructures;
a second gate structure (upper portion of 800) wrapped around the second nanostructures;
a second inner spacer (upper 460) formed beside the second gate structure between the second nanostructures; and
a second source/drain epitaxial structure (510) formed beside the second nanostructures,
wherein a width of the first inner spacer is greater than a width of the second inner spacer (Fig. 6).
Mulfinger does not disclose a power rail electrically connected to the first source/drain epitaxial structure, wherein a top surface of the power rail is lower than bottommost surface of the first nanostructures.
Huang discloses a semiconductor device comprising first and second stacked nanostructures (Fig. 2) wherein a power rail (212) is electrically connected to the first source/drain epitaxial structure (208), wherein a top surface of the power rail is lower than bottommost surface of the first nanostructures (Fig. 2).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the semiconductor device of Hickey such that a power rail is lower than the bottommost surface of the first nanostructures so as to make electrical connection with the first source/drain epitaxial structure. Numerous wiring configurations are possible for connecting the source/drain regions of stacked devices. Absent any unexpected results by Applicant, one of ordinary skill in the art would have been able to select a wiring configuration suitable to the circuit being made based on known considerations such as circuit density and/or parasitic capacitance.

Allowable Subject Matter
Claims 13-16, 18-20 and 22 are allowed.
Claims 3 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 requires the semiconductor device structure as claimed in claim 1, further comprising:
a first inner spacer formed beside the first gate structure; a second inner spacer formed beside the second gate structure, wherein the first inner spacer is wider than the second inner spacer. The references of record do not disclose, or suggest, having wider spacers for the lower nanostructure stack compared to the spacers of the upper nanostructure stack. It is not apparent that the device of Hickey and Reznicek would benefit from, or function equally well, if the spacers were increased in width for one nanostructure stack vs another.

Claim 9 requires a thickness of the first nanostructures be greater than a thickness of the second nanostructures. While nanowires can vary in thicknesses, there is no suggestion in Mulfinger or in a search of other relevant references that the first nanostructure be both thicker than the second nanostructure and have spacers wider than those of the second nanostructure.

Claim 10 requires an insulating layer formed between the first source/drain epitaxial structure and the second source/drain epitaxial structure. While stacked source/drain regions are known in the art, such as with Reznicek and Hickey, the stacked assembly in combination with wider spacers is not obvious from the references of record, like the objection to Claim 3 above. Claim 11 depends on Claim 10 and is allowable for at least the reasons above.

Claim 12 requires the first nanostructures comprise SiGe, and the second nanostructures comprise Si. While forming nanostructures of SiGe and Si are obvious in the art, such as with Reznicek and Hickey, the combination with spacers being wider for the SiGe nanostructures compared to the spacers for Si nanostructures is not an obvious modification.

The following is an examiner’s statement of reasons for allowance:
Claim 13 recites a method for forming a semiconductor device structure, comprising:
forming a first semiconductor stack with first semiconductor layers and second semiconductor layers alternately stacked over a substrate;
forming a second semiconductor stack with third semiconductor layers and fourth semiconductor layers alternately stacked over the first semiconductor stack;
laterally etching the first semiconductor layers to form first openings exposing sidewalls of the first semiconductor layers;
laterally etching the third semiconductor layers to form second openings exposing sidewalls of the third semiconductor layers;
forming first inner spacers in the first opening;
forming second inner spacers in the second opening;
removing the first semiconductor layers and the third semiconductor layers;
forming a first gate structure wrapped around the second semiconductor layers;
forming a second gate structure wrapped around the fourth semiconductor layers over the first gate structure,
wherein a Ge concentration of the second semiconductor layers is higher than a Ge concentration of the fourth semiconductor layers, and a Ge concentration of the first semiconductor layers is higher than a Ge concentration of the third semiconductor layers.

Previous rejections for Claim 13 were in view of Reznicek and Hickey. While the references disclose many limitations claimed by Applicant, the references do not disclose, or suggest, a Ge concentration of the first semiconductor layers being higher than a Ge concentration of the third semiconductor layers. Having a difference of Ge concentration would resulted in an etch rate difference between the two layers, a factor not suggested by the references of record. 
A search of other, relevant references does not show Applicant’s method to be anticipated or obvious. Claims 14-16, 18-20 and 22 depend on Claim 13 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818